Citation Nr: 1141241	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-09 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disorder (other than pseudofolliculitis barbae), to include as secondary to herbicide exposure. 

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from October 1968 to October 1972 and January 1973 to August 1976.  He served on active duty with the Army from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claims.

The Veteran also appealed the RO's December 2005 denial of his claim for entitlement to service connection for diabetes mellitus, type II, but in a July 2011 rating decision, the RO determined that the Veteran was presumptively exposed to herbicides during his service in Thailand and granted service connection on that basis.  The grant of service connection for diabetes mellitus, type II, is a complete grant of the benefit sought on appeal with regard to that issue such that the matter is no longer before the Board.

The Board observes that in the March 2007 statement of the case, the RO acknowledged that service connection had been established for pseudofolliculitis barbae while service connection for a skin disorder as due to herbicide exposure was denied.  The Veteran is diagnosed with additional skin disorders other than pseudofolliculitis barbae (e.g., folliculitis of the anterior and posterior trunk).  Hence, the issue of entitlement to service connection for a skin disorder other than pseudofolliculitis barbae remains for consideration.  Accordingly, the issue on the title page has been recharacterized to reflect this status.  

The Board notes that the Veteran's initial June 2005 claim for hypertension referred VA to his private treatment records showing a diagnosis for ischemic heart disease.  Additionally, the May 2011 VA examiner discussed an April 2010 record showing coronary atherosclerosis of the native coronary artery and provided a diagnosis of ischemic heart disease.  The issue of entitlement to service connection for heart disease, to include as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran should be scheduled for additional VA examinations of his claimed disorders as the current examination reports are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to his service connection claims, the Veteran was provided with VA examinations in October 2005 and May 2011.  However, these examination reports are not based on consideration of all the relevant facts and the Veteran's prior medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran's claims folder was not available for review by the May 2011 VA examiner such that the examiner was not able to review the Veteran's blood pressure readings in his service treatment records.  Similarly, the October 2005 VA examiner noted that the Veteran reported elevated blood pressure in the military, but did not determine whether this assertion is corroborated by the service treatment records; rather, the report only shows that the examiner found the Veteran's assertions to be "nonspecific."  Lastly, neither report contains an opinion as to whether the Veteran's erectile dysfunction and hypertension are aggravated by his service-connected diabetes mellitus, type II.  Therefore, the Veteran should be scheduled for additional VA examinations as the opinions provided in October 2005 and May 2011 are not sufficient upon which to base a decision with regard to these claims.  

In addition to the skin examination data provided in the October 2005 and May 2011 VA examination reports, the Veteran was also provided with a VA skin examination in August 2009.  There are discrepancies between these examination reports that should be resolved on remand.  The May 2011 VA examiner noted that the Veteran did not have any facial scars and that the area affected was less than 1 percent of total skin area and less than 5 percent of the exposed areas, while the October 2005 examiner found that the Veteran had pitting, constituting scars, over 20 percent of his face, and the Veteran asserted that he has two scars on his face as a result of two excisions performed in October 1989.  See July 2011 statement.  Service treatment records show that the pseudofolliculitis barbae also affected the Veteran's neck.  Therefore, the Veteran should also be provided with an additional VA examination to assess the current severity of his service-connected skin disability, to include pseudofolliculitis barbae.  See Stefl, 21 Vet. App. at 123 (holding an adequate examination must describe the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria).  Additionally, in light of the RO's determination that the Veteran was exposed to herbicides during his service in Thailand, the examiner should determine whether any of the Veteran's diagnosed skin disorders (other than pseudofolliculitis barbae) are due to herbicide exposure.  

Additionally, in the May 2011 examination report, the examiner discusses two private medical records, dated from January 2011 and April 2010, that are not currently associated with the claims folder.  The Veteran also submitted an updated VA Form 21-4142, Authorization and Consent to Release Information, in January 2007, authorizing VA to obtain his recent treatment records from Dr. Madathikunnel, dated from December 2005 to the present.  However, there is no indication that these records were requested.  The most recent treatment records in the claims folder for that physician are dated through August 2005 only.  Therefore, the most recent records requested by the Veteran should be obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Lastly, an effort should be made to obtain any additional relevant VA treatment records for the Veteran, dated since June 2011.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his skin disabilities, erectile dysfunction, and hypertension, from the VA Medical Center in Montgomery, Alabama, dated since June 2011.

2.  Contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are the private treatment records dated from January 2011 and April 2010 referred to by the May 2011 VA examiner.  The Veteran should be asked to submit all relevant records that he has in his possession.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  Specifically, the Veteran's recent treatment records for Dr. Madathikunnel, dated from December 2005 to the present, should be obtained and associated with the claims folder. 

 3.  Thereafter, schedule the Veteran for an appropriate VA examination of his currently diagnosed hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should review and comment on the blood pressure readings in the Veteran's service treatment records.   

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is (a) proximately due to, (b) the result of, or (c) aggravated by his diabetes mellitus, type II. 

If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to diabetes mellitus, type II. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for an appropriate examination to obtain an opinion as to whether the Veteran's currently diagnosed erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is (a) proximately due to, (b) the result of, or (c) aggravated by his service-connected diabetes mellitus, type II.  

If such aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

Reconciling the findings contained in the October 2005 and May 2011 VA examination reports and current findings, with regard to the Veteran's head, face, and neck, the examiner should determine whether the Veteran's service-connected pseudofolliculitis barbae, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

The examiner should also describe the total area of the Veteran's body that is affected by all manifestations of the Veteran's service-connected pseudofolliculitis barbae.  In providing this description, the examiner should state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (e.g., the face, head, and neck) that are affected. 

The examiner should also indicate whether any scars manifested by the Veteran's service-connected pseudofolliculitis barbae are deep or superficial (associated or not associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination.  The examiner should also indicate whether any of the scars cause any limitation of the affected part.

Additionally, the examiner should indicate whether the Veteran's service-connected pseudofolliculitis barbae, or any manifestations of that disability, required systemic therapy, such as corticosteroids or other immunosuppressive drugs, and, if so, whether this therapy was (1) constant or near-constant, (2) required for a total duration of 6 weeks or more, but not constantly, during the last 12-month period, (3) or required for a duration of less than 6 weeks during the past 12-month period.  

Also, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a skin disorder (other than pseudofolliculitis barbae) had its clinical onset during active service or is related to any in-service disease, event, or injury, including herbicide exposure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

7.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

